DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (U.S. Patent No. 9253704) in view of Huang et al. (U.S. Patent Application Publication No. 2019/0387439) in view of Catovic et al. (U.S. Patent Application Publication No. 2010/0173633)

 	Referring to Claim 1, Sarkar et al. disclose a method for managing handovers on a network (col 3 lines 19 - col 5 line 44, handovers), the method comprising: determining neighboring cells within the network (col 3 line 37 - col 4 line 8, target eNB/ neighbor cells); mapping the neighboring cells (col 3 line 37 - col 4 line 8, identify specific target eNB/ neighbor cells based on measurements); analyzing handover data between the mapped cells, wherein the handover data is retrieved from network messaging (col 4 line 21 - col 5 line 44, handover related messages received at network components); determining for each handover whether the handover is a successful handover or an unsuccessful handover based on the handover data (col 4 line 21 - col 5 line 44, handovers, failed); and reporting any unsuccessful handovers to an operator for the network (col 4 line 21 - col 5 line 44, failed determination; also, rejected/failed ERAB list message sent; Also, col 14 lines 15-20, network operator tracks failure).  
However, Sarkar et al. do not disclose mapping to create a network map of neighboring cells; and analyzing handover data within the map.
In the same field of endeavor, Huang et al. disclose mapping to create a network map of neighboring cells (pars 51 and 67, neighbor cells in map) and analyzing handover data within the map (pars 51, 68, 125, 130, and 141, configuration and other handover related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mapping to create a network map of neighboring cells and analyzing handover data within the map, as taught by Huang et al., in the method of Sarkar et al., for the purpose of improving efficiency of cell handover (Huang et al., par 68).
However, Sarkar et al. as modified do not explicitly disclose determining a type of handover failure for any unsuccessful handover, wherein the type of handover failure is determined by observing data plane traffic patterns.
In the same field of endeavor, Catovic et al. disclose determining a type of handover failure for any unsuccessful handover, wherein the type of handover failure is determined by observing data plane traffic patterns (par 10, identifying different types of handover-related failures - handover performed late/early, not performed, wrong cell).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a type of handover failure for any unsuccessful handover, wherein the type of handover failure is determined by observing data plane traffic patterns, as taught by Huang et al., in the method of Sarkar et al. and Huang et al., for the purpose of adapting to prevent unsuccessful handovers in the future (Catovic et al., par 10).
 	Referring to Claim 2 as applied to Claim 1 above, Sarkar et al. as modified disclose a method (Sarkar et al., col 4 line 21 - col 5 line 44).
However, Sarkar et al. as modified do not explicitly disclose determining a type of handover failure for unsuccessful handover comprises: determining if the handover was a too early handover, a too late handover, or a ping-pong handover.
In the same field of endeavor, Catovic et al. disclose determining a type of handover failure for unsuccessful handover comprises: determining if the handover was a too early handover, a too late handover, or a ping-pong handover (par 10, too early, too late).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a type of handover failure for unsuccessful handover comprises: determining if the handover was a too early handover, a too late handover, or a ping-pong handover, as taught by Huang et al., in the method of Sarkar et al. and Huang et al., for the purpose of adapting to prevent unsuccessful handovers in the future (Catovic et al., par 10).
	Referring to Claim 4 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, wherein the network messaging comprises S11 or S1- MME (S1-CP) messages (Sarkar et al., Fig. 1 and col 4 line 21 - col 5 line 44, S1, S11 messages).  
 	Referring to Claim 5 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, wherein determining neighboring cells comprises: monitoring user equipment as the user equipment travels; recording a source cell and a target cell for each cell handover; and determining which cells are neighboring based on the recorded source and target cells (Sarkar et al., col 3 line 31 - col 4 line 8, mobile UE, signal measurements - source/target eNBs).  
 	Referring to Claim 6 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, wherein a handover is determined as unsuccessful based on a lack of network messaging (Sarkar et al., col 4 line 21 - col 5 line 44, failed handover - response not received).  
 	Referring to Claim 7 as applied to Claim 6 above, Sarkar et al. as modified disclose a method, wherein the lack of network messaging comprises: an S11 event message with a source cell and no subsequent S11 event message from a target cell (Sarkar et al., col 4 line 21 - col 5 line 44, message, response not received; further, S11/ MME/S-GW messaging).  
 	Referring to Claim 8 as applied to Claim 2 above, Sarkar et al. as modified disclose a method, wherein determining the type of handover failure comprises: determining signaling patterns from the network messaging (Sarkar et al., col 4 line 21 - col 5 line 44, messages); and correlating the signaling patterns with observed data plane traffic patterns (Sarkar et al., col 4 line 21 - col 5 line 44, handover related expected response not received).  
 	Referring to Claim 9 as applied to Claim 8 above, Sarkar et al. as modified disclose a method, wherein the data plan traffic patterns are upstream traffic patterns (Sarkar et al., col 4 line 21 - col 5 line 44, a following handover related expected message).  
 	Referring to Claim 10 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, further comprising: aggregating results of the successful handovers and unsuccessful handovers; determining if there is a number of handovers between a pair of network cells over a predetermined threshold; if there is a number of handovers over the predetermined threshold, triggering a load balancing between the pair of network cells (Sarkar et al., col 4 line 21 - col 5 line 44 and col 8 lines 20-26, list of admitted and rejected ERABs - admission threshold - not exceeded).  
 	Referring to Claim 11, Sarkar et al. disclose a system for managing handovers on a network (col 3 lines 19 - col 5 line 44, handovers), the system comprising: a relation module configured to determine neighboring cells within the network (col 3 line 37 - col 4 line 8, target eNB/ neighbor cells) and map the neighboring cells (col 3 line 37 - col 4 line 8, identify specific target eNB/ neighbor cells based on measurements); an analysis module configured to analyzing handover data between the mapped cells, wherein the handover data may be retrieved from network messaging (col 4 line 21 - col 5 line 44, handover related messages received at network components) and determine for each handover whether the handover is a successful handover or an unsuccessful handover based on the handover data (col 4 line 21 - col 5 line 44, handovers, failed); and a reporting module configured to report unsuccessful handovers to an operator for the network (col 4 line 21 - col 5 line 44, failed determination; also, rejected/failed ERAB list message sent; Also, col 14 lines 15-20, network operator tracks failure).  
However, Sarkar et al. do not disclose mapping to create a network map of neighboring cells; and analyzing handover data within the map.
In the same field of endeavor, Huang et al. disclose mapping to create a network map of neighboring cells (pars 51 and 67, neighbor cells in map) and analyzing handover data within the map (pars 51, 68, 125, 130, and 141, configuration and other handover related information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mapping to create a network map of neighboring cells and analyzing handover data within the map, as taught by Huang et al., in the system of Sarkar et al., for the purpose of improving efficiency of cell handover (Huang et al., par 68).
However, Sarkar et al. as modified do not explicitly disclose determining a type of handover failure for any unsuccessful handover, wherein the type of handover failure is determined by observing data plane traffic patterns.
In the same field of endeavor, Catovic et al. disclose determining a type of handover failure for any unsuccessful handover, wherein the type of handover failure is determined by observing data plane traffic patterns (par 10, identifying different types of handover-related failures - handover performed late/early, not performed, wrong cell).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a type of handover failure for any unsuccessful handover, wherein the type of handover failure is determined by observing data plane traffic patterns, as taught by Huang et al., in the system of Sarkar et al. and Huang et al., for the purpose of adapting to prevent unsuccessful handovers in the future (Catovic et al., par 10).
 	Referring to Claim 12 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, (Sarkar et al., col 4 line 21 - col 5 line 44).  
However, Sarkar et al. as modified do not explicitly disclose correlation module configured to determine type of handover failure for unsuccessful handover comprises: determining if the handover was a too early handover, a too late handover, or a ping-pong handover.
In the same field of endeavor, Catovic et al. disclose correlation module configured to determine type of handover failure for unsuccessful handover comprises: determining if the handover was a too early handover, a too late handover, or a ping-pong handover (par 10, too early, too late).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate correlation module configured to determine type of handover failure for unsuccessful handover comprises: determining if the handover was a too early handover, a too late handover, or a ping-pong handover, as taught by Huang et al., in the system of Sarkar et al. and Huang et al., for the purpose of adapting to prevent unsuccessful handovers in the future (Catovic et al., par 10).
	Referring to Claim 14 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the network messaging comprises S11 or S1- MME (S1-CP) messages (Sarkar et al., Fig. 1 and col 4 line 21 - col 5 line 44, S1, S11 messages).  
 	Referring to Claim 15 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the relation module is configured to determine neighboring cells by: monitoring user equipment as the user equipment travels; recording a source cell and a target cell for each cell handover; and determining which cells are connected based on the recorded source and target cells (Sarkar et al., col 3 line 31 - col 4 line 8, mobile UE, signal measurements - source/target eNBs).  
 	Referring to Claim 16 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the analysis module determines a handover is determined as unsuccessful based on a lack of network messaging (Sarkar et al., col 4 line 21 - col 5 line 44, failed handover - response not received).  
 	Referring to Claim 17 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the lack of network messaging comprises: an S11 event message with a source cell and no subsequent S11 event message from a target cell (Sarkar et al., col 4 line 21 - col 5 line 44, message, response not received; further, S11/ MME/S-GW messaging).  
 	Referring to Claim 18 as applied to Claim 12 above, Sarkar et al. as modified disclose a system, wherein the correlation module determines the type of handover failure by: determining signaling patterns from the network messaging (Sarkar et al., col 4 line 21 - col 5 line 44, messages); and correlating the signaling patterns with observed data plane traffic patterns (Sarkar et al., col 4 line 21 - col 5 line 44, handover related expected response not received).  
 	Referring to Claim 19 as applied to Claim 18 above, Sarkar et al. as modified disclose a system, wherein the data plan traffic patterns are upstream traffic patterns (Sarkar et al., col 4 line 21 - col 5 line 44, a following handover related expected message).  
 	Referring to Claim 20 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the analysis module is further configured to aggregate results of the successful and unsuccessful handovers and determine if there is an number of handovers between a pair of network cells over a predetermined threshold; and the reporting module is further configured to trigger a load balancing between for the pair of network cells to if the number of handovers is over the predetermined threshold (Sarkar et al., col 4 line 21 - col 5 line 44 and col 8 lines 20-26, list of admitted and rejected ERABs - admission threshold - not exceeded).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (U.S. Patent No. 9253704) in view of Huang et al. (U.S. Patent Application Publication No. 2019/0387439) in view of Catovic et al. (U.S. Patent Application Publication No. 2010/0173633) further in view of Tseng et al. (U.S. Patent Application Publication No. 2017/0026861)

 	Referring to Claim 3 as applied to Claim 1 above, Sarkar et al. as modified disclose a method, further comprising: providing for corrective action based on the unsuccessful handovers (Sarkar et al., col 4 line 21 - col 5 line 44, create bearer resources for transfer).  
However, Sarkar et al. do not disclose corrective action comprises handover setting changes or trigger different change times for handover settings.
In the same field of endeavor, Tseng et al. discloses corrective action comprises handover setting changes or trigger different change times for handover settings (par 22, failure, timely triggered).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate corrective action comprises handover setting changes or trigger different change times for handover settings, as taught by Tseng et al., in the method of Sarkar et al., Huang et al., and Catovic et al., for the purpose of improving mobility performance (Tseng et al., par 22).
 	Referring to Claim 13 as applied to Claim 11 above, Sarkar et al. as modified disclose a system, wherein the reporting module is further configured to provide for corrective action based on the unsuccessful handovers (Sarkar et al., col 4 line 21 - col 5 line 44, create bearer resources for transfer).  
However, Sarkar et al. do not disclose corrective action comprises handover setting changes or trigger different change times for handover settings.
In the same field of endeavor, Tseng et al. discloses corrective action comprises handover setting changes or trigger different change times for handover settings (par 22, failure, timely triggered).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate corrective action comprises handover setting changes or trigger different change times for handover settings, as taught by Tseng et al., in the system of Sarkar et al., Huang et al., and Catovic et al., for the purpose of improving mobility performance (Tseng et al., par 22).
	 		Response to Arguments 	
 	Applicant’s arguments filed 9/27/2022 are not persuasive. Applicant argues on page 7 of the remarks that Catovic et al. do not disclose type of handover failure is determined by observing data plane traffic patterns. Examiner respectfully disagrees. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Catovic et al., in par 10, disclose identifying different types of handover-related failures - handover performed late/early, not performed, wrong cell, hence traffic patterns as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270-7187.  The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642